Citation Nr: 1534501	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  11-29 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of squamous cell carcinoma of left tonsillar fossa, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1969 to February 1972.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 denial to reopen an August 1998 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran timely appealed the decision, and the Board reopened the claim and remanded the issue in January 2015, for further evidentiary development and adjudication.  In that remand, the Board instructed the AOJ to obtain an addendum VA opinion and then re-adjudicate the claim.  The AOJ obtained the addendum VA opinion in January 2015 and provided the appellant a supplemental statement of the case (SSOC) in February 2015.  Thus, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have residuals of squamous cell carcinoma of left tonsillar fossa that manifested during service or are otherwise related to service, to include exposure to herbicides.


CONCLUSION OF LAW

Residuals of squamous cell carcinoma of left tonsillar fossa were not incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in August 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Additionally, the Veteran was afforded a VA opinion in January 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the opinion obtained in this case is adequate.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding relevant evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

VA regulations provide that certain diseases associated with exposure to herbicides agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2014).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.  In general, for service connection to be granted for one of these diseases, it must be manifested to a degree of 10 percent or more at any time after service.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

The Veteran contends that he has residuals of squamous cell carcinoma of left tonsillar fossa for which he should be service connected.  Specifically, the Veteran believes his squamous cell carcinoma of the left tonsillar fossa developed as a result of exposure to herbicides.  The evidence of record comprises the Veteran's service treatment records (STRs); VA treatment records from May 1990 to October 1997; an August 2009 opinion from a private certified physician assistant and naturopathic doctor; a January 2015 VA opinion from an oncologist; and the Veteran's statements.

In the Veteran's STRs, his January 1972 separation report of medical history indicates that his head, face, neck, scalp, mouth, and throat were normal.  Further, the Veteran stated that he was "in good health" at the time of his separation.  STRs are silent as to any diagnoses, complaints, or treatments for any tonsil disorders, and left tonsillar cancer specifically.  The Board notes that the Veteran's May 1990 and August 1995 VA treatment records list a history of smoking half to one and a half pack of cigarettes a day for 20 years, and alcohol consumption averaging two to three beers twice a month.

The Veteran submitted a medical nexus opinion from M.L.C., a physician's assistant and naturopathic doctor, in August 2009.  She stated that "[i]t is well documented that any exposure to Agent Orange must first pass through the oral cavity and the oropharynx, which includes the tonsil region, before exposing the larynx, trachea and lungs."  Further, she opined that the radical neck surgery the Veteran required to remove the cancer "makes this a laryngeal type of cancer."  She concluded that the Veteran's "left tonsillar cancer is more likely than not a result of exposure to herbicides, specifically Agent Orange, while on duty in Vietnam."

The Board remanded the claim in January 2015 to obtain a VA opinion from an oncologist.  In January 2015, the examiner reviewed the Veteran's claims file and opined specifically on the etiology of the Veteran's left tonsillar cancer, taking into account M.L.C.'s August 2009 opinion and the Veteran's statements.  First, the VA examiner asserted that the Veteran's "clinical presentation is consistent with primary tonsil squamous cell carcinoma" and that it was unlikely that the tonsil was a metastatic site of the disease due to a lack of definitive clinical and pathological evidence that the primary site was either the neck, lung, bronchus, larynx, or trachea.  Next, the VA examiner agreed with M.L.C.'s statement that exposure to Agent Orange must first pass through the oral cavity, but disagreed that this determined causality of the cancer.  The examiner listed tobacco and alcohol as known risk factors for cancer of the tonsil.  Further, the examiner cited to a 2010 clinical trial that reported six cases of oral-cavity and pharyngeal cancer in deployed servicemen, which was statistically insignificant as to causality of the cancers and did not support M.L.C.'s statements.  Additionally, the examiner referenced the Institute of Medicine (IOM) 2006 and 2012 updates, which concluded that cohort studies "did not provide sufficient evidence to determine whether an association existed between exposure to the [chemicals of interest] and tonsil cancer."  The VA examiner opined that it was less likely than not that the Veteran's cancer was related to his military service, to include presumed herbicide exposure.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of squamous cell carcinoma of left tonsillar fossa, to include as due to herbicide exposure.  The Board concedes that the Veteran was exposed to herbicides while serving in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The Board also acknowledges that VA treatment records confirm that the Veteran was diagnosed with left tonsillar cancer and underwent a radical neck dissection to remove it, and currently suffers from residuals of the cancer. 

However, the Board finds first, that the Veteran's claim fails on a presumptive basis for exposure to herbicides because left tonsillar cancer is not among those diseases associated with exposure to herbicide agents.  Therefore, his left tonsillar cancer or residuals of tonsillar cancer is not presumed to be the result of his presumed in-service herbicide exposure.  Moreover, the left tonsillar cancer was not manifested within a year of the Veteran's separation from service and therefore may not be service connected based on that basis.  Service connection on a presumptive basis is therefore not warranted.  See 38 C.F.R. §§ 3.307(a), 3.309(e).

The Board notes that the presumptive service connection procedure does not foreclose proof of direct service connection; a claimant may prove causation.  See Combee v. Brown, 34 F.3d 1039 (1994).

Regarding establishing service connection based on direct exposure to herbicides, the Veteran contends, as noted above, that his left tonsillar cancer and the subsequent residuals of the cancer are the result of exposure to herbicides while serving in Vietnam during his period of active duty.  Relevant post-service evidence reflects that the Veteran was first diagnosed with tonsil cancer in 1990, eighteen years after his separation from active duty.

Additionally, the Veteran submitted M.L.C.'s medical opinion, which links his left tonsillar cancer to his presumed exposure to herbicides in Vietnam.  The Board concedes that while her statement that herbicides, such as Agent Orange, must first pass through the oral cavity, which includes the tonsil, before exposing the larynx, trachea, and lungs, may be true, she does not provide any citations to her assertions.  Additionally, she stated that the Veteran's radical neck surgery alone made this a cancer of the larynx but she does not discuss the etiology of the cancer and whether the tonsil was the primary site of the cancer or whether the cancer metastasized onto the tonsil from the lungs, bronchi, larynx, or trachea.  

In the January 2015 VA opinion, the examiner thoroughly discusses whether the Veteran's left tonsillar cancer had for primary site his tonsil or metastasized onto the tonsil from another organ, concluding that it originated in the tonsil.  Additionally, the examiner remarked on other risk factors for tonsil cancer, which include tobacco and alcohol consumption.  The Board notes that although not specifically discussed by the examiner, relevant VA treatment records reflect the Veteran had a long history of tobacco use, averaging between half to one and a half packs a day for a period of about twenty years.  Further, the examiner cited to various clinical studies and the IOM 2006 and 2012 updates discussing links between herbicide exposure and tonsil cancer.  Relying on these studies and the clinical evaluation of his cancer at the time of his treatment, the VA examiner opined that it was less likely than not that the Veteran's left tonsillar cancer was due to his presumed herbicide exposure while in active military service in Vietnam.  

The Board acknowledges that there are opinions in the file that purport to offer a link between the Veteran's left tonsillar cancer and his presumed in-service herbicide exposure.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board is satisfied that the opinion of the January 2015 VA examiner is adequate for deciding this appeal and is of greater weight than the opinion offered by M.L.C. in August 2009.  In this case, the strongest evidence in favor of the Veteran's claim are (1) M.L.C.'s statement that it is well known that herbicide must first pass through the oral cavity, which includes the tonsils, before affecting the lungs, trachea, and larynx; and (2) her statement that the Veteran suffered from a laryngeal cancer because he had to have a radical neck surgery.  Importantly, however, the Board notes that M.L.C. is a certified physician assistant, certified as a naturopathic doctor; she does not appear to have any training as an oncologist or as a cancer researcher.  Further, she did not proffer any citations to her conclusions.  See Sklar, supra.  In contrast, the Board finds that the private opinion evidence is outweighed by the medical evidence from the January 2015 VA examiner's well-reasoned opinion-based on the Veteran's reported history, his medical records, the examiner's medical expertise, and current medical knowledge-that the Veteran's left tonsillar cancer was not caused by, or a result of, his presumed in-service herbicide exposure.  In arriving at this negative opinion, the examiner considered M.L.C.'s contention concerning the etiology of the Veteran's left tonsillar cancer.  He acknowledged as true her statement that herbicide must pass through the oral cavity first, but disagreed this was sufficient to establish causality.  Instead, the examiner reviewed the Veteran's medical records and clinical studies of cases where cancer metastasized to the tonsil from another organ, and concluded that the tonsil was the primary site of this cancer.  The examiner bolstered his findings by citing to cohort clinical studies that failed to find a statistically significant link between herbicide and tonsillar cancer, as well as the IOM's 2006 and 2012 updates that state there is insufficient evidence to link herbicide exposure to tonsillar cancer.  The VA examiner, in contrast with M.L.C., is a board certified medical doctor who specializes in oncology.  Given the differences in specialized training between M.L.C. and the VA examiner, as well as M.L.C.'s failure to offer any citation for her rationale and opinion, and in light of the well-reasoned opinion offered by the January 2015 VA examiner, which considered the Veteran's entire medical history, as well as clinical studies and IOM updates, the Board finds the statements reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40; Guerrieri, 4 Vet. App. at 470-71.

The Board has considered the Veteran's contentions that the residuals of squamous cell carcinoma of left tonsillar fossa are etiologically linked to his time in service, to include as due to herbicide exposure.  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as an etiological relationship between any residuals of left tonsillar cancer and his active military service, to include as due to herbicide exposure.  Jandreau, 492 F.3d at 1377.  Thus, the Veteran's own assertions as to the etiology of residuals of squamous cell carcinoma of left tonsillar cancer have no probative value.

Accordingly, based on the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this service connection claim.  The Veteran does not have residuals of squamous cell carcinoma of left tonsillar fossa traceable to disease or injury incurred in or aggravated during active military service, to include as due to herbicide exposure.  Thus, the claim of service connection for residuals of left tonsillar cancer must be denied.  The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for residuals of squamous cell carcinoma of left tonsillar fossa is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


